         Case 1:19-mj-00268-DAR Document 1-1 Filed 10/31/19 Page 1 of 1



                                   STATEMENT OF FACTS

      On Wednesday, October 30th, 2019 at approximately 8:19 p.m., members of the
Metropolitan Police Department (MPD) Narcotics and Special Investigations Division (NSID)
Gun Recovery Unit (GRU) observed a group of individuals smoking in front of the building at
6010 Clay Street Northeast in Washington, D.C.

        As Officer Joseph stopped the car to observe the group, he observed an individual later
identified as Damien Dempsey (Defendant Dempsey) quickly grab the door handle and take
unprovoked flight into the building and up the stairs. Officer Joseph exited his vehicle and ran
after Defendant Dempsey into the building. As officers entered the building, there was a strong
odor of PCP. Officer Joseph caught up with Defendant Dempsey on the second floor landing and
observed Defendant Dempsey stuffing a dark object into his left jacket pocket. Defendant
Dempsey appeared under the influence of an unknown substance. Officer Laury completed a pat
down of Defendant Dempsey and a firearm was felt in his front left pocket. Defendant Dempsey
was placed under arrest.

        The firearm was determined to be a Charter Arms .38 caliber, revolver style handgun
with a serial number of 110085. At the time it was recovered, it was loaded with five (5) rounds
in the cylinder.

        Detective Del Po observed the weapon in the pocket of the defendant and was present for
the arrest of Defendant Dempsey.

       A WALES/NCIC check of Defendant Dempsey revealed that the defendant has
previously been convicted of crimes punishable by imprisonment for a term exceeding one year.
A criminal history check of Defendant Dempsey through the National Crime Information Center
confirmed that the defendant has prior felony convictions in the Superior Court for the District of
Columbia, Criminal Case No. 2007 CF2 22326 for Attempt Distribution, and Criminal Case No.
2003 FEL 2524 for Possession with Intent to Distribute. There are no firearms manufactured in
the District of Columbia.

                                             _________________________________
                                             DETECTIVE KIRK DEL PO
                                             METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF OCTOBER, 2019.


                                                     ___________________________________
                                                     DEBORAH A. ROBINSON
                                                     U.S. MAGISTRATE JUDGE
